Exhibit 11 KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES EXHIBIT 11 – STATEMENT RE: COMPUTATION OF PER SHARE EARNINGS (Units in millions; Dollars in millions except per unit amounts) Three Months Ended September30, 2009 2008 Weighted average number of limited partners’ units on which limited partners’ net income per unit is based 286.6 258.8 Calculation of Limited Partners’ interest in Net Income: Income from Continuing Operations $ 359.5 $ 329.8 Less:General Partner’s interest in Income from Continuing Operations (236.2 ) (205.6 ) Limited Partners’ interest in Income from Continuing Operations 123.3 124.2 Add:Limited Partners’ interest in Income from Discontinued Operations — — Limited Partners’ interest in Net Income $ 123.3 $ 124.2 Limited Partners’ Net Income per unit: Income from Continuing Operations $ 0.43 $ 0.48 Income from Discontinued Operations $ — $ — Net Income $ 0.43 $ 0.48 Nine Months Ended September30, 2009 2008 Weighted average number of limited partners’ units on which limited partners’ net income per unit is based 277.9 255.5 Calculation of Limited Partners’ interest in Net Income: Income from Continuing Operations $ 947.2 $ 1,037.4 Less:General Partner’s interest in Income from Continuing Operations (692.7 ) (588.9 ) Limited Partners’ interest in Income from Continuing Operations 254.5 448.5 Add:Limited Partners’ interest in Income from Discontinued Operations — 1.3 Limited Partners’ interest in Net Income $ 254.5 $ 449.8 Limited Partners’ Net Income per unit: Income from Continuing Operations $ 0.92 $ 1.76 Income from Discontinued Operations $ — $ — Net Income $ 0.92 $ 1.76
